Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi (US 5243216; September 7, 1993).
Regarding claim 1, Noguchi discloses a phototransistor apparatus, comprising: 
a phototransistor (Column 3 Lines 35-58 - phototransistor); 
a light source (Column 3 Lines 35-58 – light source); and 
a supply voltage associated with the phototransistor, wherein after switching on the supply voltage, the phototransistor generates a phototransistor signal that is scanned, wherein the supply voltage associated with the phototransistor is switched on later than the light source, and wherein charge carriers in a base area of the phototransistor are reactive to a light pulse from the light source in a currentless state, and continue to react after the light source is switched off (Column 3 Lines 35-58 - As will be understood from FIGS. 1 and 2B, the voltage applied by the voltage source 5 functions as a reverse bias voltage with respect to the collector 1 and the base 1a, so that, in the dark state, the phototransistor is in OFF state, letting almost no electric current pass through it. When the phototransistor is irradiated by light in a state in which the reverse bias voltage is applied, holes "h" out of charge carriers generated in the base 1 are diffused into the collector 1, while electrons "e" are accumulated in a potential well between the collector 1 and the emitter 3.).
Regarding claim 2, Noguchi discloses the phototransistor apparatus of claim 1.  Noguchi further discloses wherein the supply voltage associated with the phototransistor is switched on when the light source is already switched off (Column 3 Lines 35-58).
Regarding claim 9, Noguchi discloses a phototransistor apparatus, comprising: a phototransistor (Column 3 Lines 35-58 - phototransistor); a light source (Column 3 Lines 35-58 - phototransistor); and a supply voltage electrically connected to the phototransistor, wherein after switching on the supply voltage, the phototransistor generates a phototransistor signal that is scanned, wherein the light source is switched off before the phototransistor signal is scanned, and wherein charge carriers in a base area of the phototransistor are reactive to a light pulse from the light source in a currentless state, and continue to react after the light source is switched off (Column 3 Lines 35-58 - phototransistor), and wherein the supply voltage is switched on when the light source is already switched off (Column 3 Lines 35-58 - phototransistor).
Regarding claim 16, Noguchi discloses a method of operating a phototransistor apparatus, comprising: switching on a supply voltage associated with a phototransistor, wherein after switching on the supply voltage, the phototransistor generates a phototransistor signal that is subsequently scanned (Column 3 Lines 35-58); and switching off a light source before the phototransistor signal is scanned, wherein charge carriers in a base area of the phototransistor are reactive to a light pulse from the light source in a currentless state, and continue to react after the light source is switched off (Column 3 Lines 35-58).
Regarding claim 17, Noguchi discloses the method of claim 16.  Noguchi further discloses wherein the supply voltage associated with the phototransistor is switched on when the light source is already switched off (Column 3 Lines 35-58).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 10-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US 5243216; September 7, 1993) in view of Wong ( US 20170241822 A1; August 24, 2017).
Regarding claim 3, 10 and 18, Noguchi discloses the phototransistor apparatus of claim 1, a phototransistor apparatus of claim 9, and a method of operating a phototransistor apparatus.    Noguchi does not disclose wherein the phototransistor, the light source and the supply voltage are implemented in a gas meter.	
Wong discloses wherein the sensor, the light source and the supply voltage are implemented in a gas meter. (Claim 1)
Therefore, from the teaching of Wong it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Noguchi in order to allow for increased and improved gas detection accuracy in gas meters.  
Regarding claim 4 and 11, Noguchi discloses the phototransistor apparatus of claim 3, a phototransistor apparatus of claim 9, and a method of operating a phototransistor apparatus.  Noguchi does not disclose wherein the gas meter comprises a diaphragm gas meter.
Wong discloses wherein the gas meter comprises a diaphragm gas meter. (Claim 1)
Therefore, from the teaching of Wong it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Noguchi to specify the type of gas meter in order allow for the reap the advantages of the phototransistor technology to be used in the gas flow sensing.  
 
Claims 5-8 12-15 and 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US 5243216; September 7, 1993).
Regarding claims 5, 12, and 19, Noguchi discloses the phototransistor apparatus of claim 1, a phototransistor apparatus of claim 9, and a method of operating a phototransistor apparatus.  Noguchi does not disclose wherein the light source is switched on at a voltage approximately equal or greater to 2.5 V.
However this would have been obvious to a PHOSITA at the time of filing since it to specify a threshold upon which to switch on the voltage since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 6-8, 13-15 and 20, Noguchi discloses the phototransistor apparatus of claim 1, a phototransistor apparatus of claim 9, and a method of operating a phototransistor apparatus.  Noguchi does not specify wherein the light source comprises a visible light source, wherein the light source comprises a near infrared light source, or  wherein the light source comprises a light emitting diode.
However it would have been obvious to a PHOSITA at the time of filing to specify a different wavelength of light since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884